Ward, J.:
The appellant alleges two errors upon this review:
First, that the plaintiff did not establish her case by a fair preponderance of the evidence.
Second, that Horton Brothers were not authorized to make verbal contracts of insurance, and that the alleged .contract, if made, was outside of the scope of their authority.
The case was fairly tried and properly submitted to the jury, and there was evidence to sustain the plaintiff’s contention upon the questions of fact sufficient to go to the jury, and their verdict will not be disturbed upon those questions.
It is true that the defendant’s agents denied having the conversation as to the renewal of the insurance testified to by the plaintiff’s husband, but there were circumstances established in the case which tended to confirm the statement of the husband and weaken that of the agent. The written notice as to the renewal of the policy was not denied by the defendant’s witnesses and stands an admitted fact in the case.
. The remaining question is as to the authority .of the defendant’s agents to renew the insurance or to make a new contract of insurance upon the same terms and conditions as the first. By the arrangement as found by the jury, the second insurance for a year was to be precisely like the first in every respect; whether we call the transaction a renewal of the former policy, or an agreement for a new policy- to run the same length of time as the first and upon the same terms, the substance of the transaction is the same. The power of the agent was two-fold, to issue new policies and to renew old ones, and upon the question of authority it is unimportant whether this was a contract to renew or a contract for a new policy. It was equally within the powers of the defendant’s agents.
*578We know, as a matter of common practice, that these agents renew policies upon an arrangement with the insured to do so and with the tacit consent' of the insurance companies.
The power of insurance agents clothed with the authority that the Hortons were, in this case, to make a parol contract of insurance, to be consummated by a policy to be issued thereafter, or to make a parol contract of insurance^ has long been established in the jurisprudence of this State, and payment of premium at the time is not necessary to make the contract binding upon the company ; if a credit be given by the agent it is equally obligatory, and in the case of a preliminary contract to issue a policy the recovery of the amount agreed to be insured is proper damages for the breach of' such contract. (Angell v. Hartford Fire Ins. Co., 59 N. Y. 171; Ellis v. Albany City Fire Ins. Co., 50 id. 402; Ludwig v. The Jersey City Ins. Co., 48 id. 382; Trustees of the First Baptist Church v. The Brooklyn Fire Ins. Co., 19 id. 305 ; Audubon, Executrix, v. The Excelsior Ins. Co., 27 id. 216; Post v. Ætna Ins. Co., 43 Barb. 351; Church v. La Fayette Fire Ins. Co., 66 N. Y. 222; Reynolds v. Westchester Fire Ins. Co., 8 App. Div. 193; Ruggles v. American Central Insurance Co. of St. Louis, 114 N. Y. 415; Hicks v. The British American Insurance Co., 13 App. Div. 444; Van Tassel v. Greenwich Ins. Co., 151 N. Y. 130; Manchester v. Guardian Ass. Co., Id. 88.)
The plaintiff having relied upon the arrangement made with the agent of the defendant to continue the insurance, the premium to be paid thereafter, they having the apparent authority to make such an arrangement, the defendant is in equity estopped from asserting the want of power in'the agents to make the contract. (Manchester v. Guardian Ass. Co., 151 N. Y. 92, and cases there cited.)
The learned counsel for the defendant seems to rely upon Shank v. Glens Falls Ins. Co. (4 App. Div. 516). An examination of that case discloses but little resemblance between it and the case at bar, and it does not apply.
The judgment and order appealed from should be affirmed, with costs.
All concurred.
.Judgment- and order affirmed, with Costs.